705 N.W.2d 30 (2005)
474 Mich. 880-89
Thompson
v.
Michigan Dept. of Corrections.
No. 129705.
Supreme Court of Michigan.
October 19, 2005.
Application for Leave to Appeal.
SC: 129705, COA: 261370.
On order of the Chief Justice, the application for leave to appeal filed October 18, 2005 is DISMISSED for failure to pursue the case in conformity with the order of February 11, 2004 in Thompson v. Department of Corrections No. 125332. That order provided that further appeals were not to be filed until the full entry fee in that case was paid. Following entry of that order, plaintiff-appellant paid the partial filing fee on March 3, 2004. Because the full entry fee in case 125332 has not been paid, this appeal is dismissed.